 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the October 10, 2018, by and between Marathon Patent Group, Inc., a Nevada
corporation headquartered at 1180 N. Town Center Drive, Suite 100, Las Vegas, NV
89144 (“Company”) and Merrick Okamoto, an individual (“Executive”). As used
herein, the “Effective Date” of this Agreement shall mean October 11, 2018.

 

W I T N E S S E T H:

 

WHEREAS, the Executive desires to be employed by the Company as Executive
Chairman and Chief Executive Officer and the Company wishes to employ the
Executive in such capacities.

 

NOW, THEREFORE, in consideration of the foregoing and their respective covenants
and agreements contained in this document, the Company and the Executive hereby
agree as follows:

 

1. Employment and Duties. The Company agrees to employ and the Executive agrees
to serve as the Company’s Executive Chairman and Chief Executive Officer. The
duties and responsibilities of the Executive shall include the duties and
responsibilities as the Company’s Board of Directors (“Board”) may from time to
time assign to the Executive and reasonably commensurate with those duties and
responsibilities normally associated with and appropriate for someone in the
position of Executive Chairman and Chief Executive Officer.

 

The Executive shall devote all of his business time and best efforts to the
performance of his duties under this Agreement and shall be subject to, and
shall comply with the Company policies, practices and procedures and all codes
of ethics or business conduct applicable to his position, as in effect from time
to time. Notwithstanding the foregoing, the Executive shall be entitled to (i)
serve as a member of the board of directors of a reasonable number of companies,
subject to the advance approval of the Board, which approval shall not be
unreasonably withheld, conditioned or delayed; (ii) serve on civic, charitable,
educational, religious, public interest or public service boards, subject to the
advance approval of the Board, which approval shall not be unreasonably
withheld, and (iii) manage the Executive’s personal and family investments, in
each case, to the extent such activities do not materially interfere, as
determined by the Board in good faith, with the performance of the Executive’s
duties and responsibilities hereunder.

 

2. Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of two (2) years following the Effective Date and
shall be automatically renewed for successive one (1) year periods thereafter
unless either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this Agreement.
“Employment Period” shall mean the initial two (2) year term plus renewals, if
any.

 

3. Place of Employment. The Executive’s services shall be performed at the
Company’s offices located at 1180 N. Town Center Drive, Suite 100, Las Vegas, NV
89144, or such other location(s) as mutually agreed upon in writing between the
Company and the Executive.

 

4. Base Salary. The Company agrees to pay the Executive a base salary (“Base
Salary”) of $350,000 per annum. The parties agree that at the end of each year
of the Employment Period including renewals, Executive’s Base Salary shall
increase by three percent (3%) to reflect increased cost of living (“COL
Adjustment”), and the Base Salary shall thereafter include all COL Adjustments.
The Base Salary shall be paid in periodic installments in accordance with the
Company’s regular payroll practices. The Base Salary may only be increased but
not decreased without the written consent of the Executive.

 

1

 

 

(a) Annual Bonus. The Executive shall be eligible to receive an annual bonus the
(“Annual Bonus”) of up to 100% of the Base Salary, to be paid in cash, as
reasonably determined by the Compensation Committee and/or the Board of
Directors of the Company (the “Compensation Committee”). The Annual Bonus shall
be paid by the Company to the Executive promptly after determination that the
relevant targets, if any, have been met, it being understood that the attainment
of any financial targets associated with any bonus shall not be determined until
following the completion of the Company’s annual audit and public announcement
of such results and shall be paid promptly following the Company’s announcement
of earnings, subject to cash availability. In the event that the Compensation
Committee is unable to act or if there shall be no such Compensation Committee,
then all references herein to the Compensation Committee (except in the proviso
to this sentence) shall be deemed to be references to the Board. Upon his
termination from employment, the Executive shall be entitled to receive a
pro-rata portion of the Annual Bonus calculated based upon the last day of the
fiscal quarter in which his employment is terminated, regardless of whether he
is employed by the Company through the conclusion of the fiscal quarter or year,
as the case may be, on which the Annual Bonus is based. The Annual Bonus shall
be paid no later than June 30th of the year following when the Annual Bonus is
earned, subject to cash availability. Merrick Okamoto and the Compensation
Committee will work to define a set of goals and objectives for the term of the
Agreement as a basis for determining a bonus award(s). Such goals will be
quantitative as well as qualitative in nature.

 

(b) Equity Awards. The Company hereby provides Executive with a grant of
5,000,000 Stock Options to purchase common stock (the “Compensating Shares”) as
approved by the Board of Directors (“Executive Award”), subject to the vesting
schedule displayed below (“Vesting Schedule”). For avoidance of doubt: vesting
of the Compensation Shares shall vest 50% (2,500,000 Options) upon signing of
the agreement and the remaining 2,500,000 Options will vest 25% (625,000
Options) every 6 months, thereafter. In the event of a Change of Control,
specified in section 4(f), the remaining Unvested Options will vest immediately.
The Options will be available for Cashless Exercise, at the option of the
Executive. Options will be issued with a strike price based on the closing price
of the Common stock as of the signature date of the option grant. The official
closing price on Bloomberg on the date of this agreement was $0.58 per share.

 

In addition to the Executive Award the Executive shall be eligible for such
grants of awards under any applicable Company incentive plan (or any successor
or replacement plan adopted by the Board and approved by the stockholders of the
Company) (the “Plan”) as the Compensation Committee or Board may from time to
time determine (the “Share Awards”). Share Awards shall be subject to the
applicable Plan terms and conditions, provided, however, that Share Awards shall
be subject to any additional terms and conditions as are provided herein or in
any award certificate(s), which shall supersede any conflicting provisions
governing Share Awards provided under the Plan.

 

6. Severance Compensation.

 

(a) Upon termination of employment for any reason, the Executive shall be
entitled to: (A) all Base Salary earned through the date of termination to be
paid according to Section 4; (B) any Annual Bonuses, pro-rated, to be paid in
accordance with Section 5(a) above.; (C) all accrued but unused vacation time,
and (d) reimbursement of all reasonable expenses as set forth in Section 8.

 

(b) Upon termination of employment by Company for any reason other than for
cause (“Cause”) as defined in Section 11(c), or upon termination of employment
by Executive for good reason (“Good Reason”) as defined in Section 11(d)(1),
Executive shall be entitled to receipt of all vested and unvested shares
contemplated in the Executive Award in accord with the Executive Vesting
Schedule as if no termination occurred.

 

(c) In the event of a termination by the Company without Cause, by the Executive
for Good Reason or by the Executive within one hundred eighty days (180) days of
the occurrence of a Change of Control (as defined below) and subject to the
additional provisions of Section 11(d)(3), then in addition to the severance
compensation set forth in Section 6(a) and 6(b), Executive shall also be
entitled to the following enhanced separation benefits (“Enhanced Separation
Benefits”): (i) the greater of Executive’s continued Base Salary through the
balance of the Employment Period, as renewed, or ) twelve (12) months of
Executive’s then Base Salary; (ii) continued participation in Company welfare
benefit plans (including health benefits) on the same terms as immediately prior
to termination and to be paid in full by the Company for the period of time set
forth in this Section 6(c) (not to be less than twelve months of continuation of
benefits) and (iii) immediate vesting of all stock options/equity awards.

 

2

 

 

(d) Upon termination of Executive’s continued benefits (either pursuant to
Section 6(a), 6(b) or 6(c) as the case may be), the Executive may continue
coverage with respect to the Company’s group health plans as permitted by the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for himself and
each of his “Qualified Beneficiaries” as defined by COBRA (“COBRA Coverage”).
The Company shall reimburse the amount of any COBRA premium paid for COBRA
Coverage timely elected by and for the Executive and any Qualified Beneficiary
of the Executive, and not otherwise reimbursed, during the period that ends on
the earliest of (x) the date the Executive or the Qualified Beneficiary, as the
case may be, ceases to be eligible for COBRA Coverage, (y) the last day of the
consecutive eighteen (18) month period following the date of the Executive’s
termination of employment and (z) the date the Executive or the Qualified
Beneficiary, as the case may be, is covered by another group health plan. To
reimburse any COBRA premium payment under this paragraph, the Company must
receive documentation of the COBRA premium payment within ninety (90) days of
its payment.

 

7. Clawback Rights. The Annual Bonus, and any and all stock based compensation
(such as options and equity awards) (collectively, the “Clawback Benefits”)
shall be subject to “Clawback Rights” as follows: during the period that the
Executive is employed by the Company and upon the termination of the Executive’s
employment and for a period of three (3) years thereafter, if there is a
restatement of any financial results from which any metrics were determined to
be achieved which were the basis of the granting and calculation of such
Clawback Benefits to the Executive, the Executive agrees to repay any amounts
which were determined by reference to any Company financial results which were
later restated (as defined below), to the extent the Clawback Benefits amounts
paid exceed the Clawback Benefits amounts that would have been paid, based on
the restatement of the Company’s financial information. All Clawback Benefits
amounts resulting from such restated financial results shall be retroactively
adjusted by the Compensation Committee to take into account the restated
results, and any excess portion of the Clawback Benefits resulting from such
restated results shall be immediately surrendered to the Company and if not so
surrendered within ninety (90) days of the revised calculation being provided to
the Executive by the Compensation Committee following a publicly announced
restatement, the Company shall have the right to take any and all action to
effectuate such adjustment. The calculation of the revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Company and the Executive. The Clawback Rights shall terminate
following a Change of Control as defined in Section 11(f), subject to applicable
law, rules and regulations. For purposes of this Section 7, a restatement of
financial results that requires a repayment of a portion of the Clawback
Benefits amounts shall mean a restatement resulting from material non-compliance
of the Company with any financial reporting requirement under the federal
securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared (“Restatements”). The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatements conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (“Dodd-Frank Act”) and require recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd-Frank Act and any and all
rules and regulations promulgated thereunder from time to time in effect.
Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd-Frank
Act and such rules and regulations as hereafter may be adopted and in effect.

 

8. Expenses. The Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by the Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures. Reimbursement of such
expenses shall be paid out even after Executive’s termination for any reason, so
long as the expenses were incurred during Executive’s employment with the
Company.

 

9. Other Benefits. During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, “Benefit Plans”), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company’s managerial or salaried executive
employees and/or its senior executive officers.

 

The Company shall pay one hundred percent (100%) of the cost for any group
medical, vision and/or dental coverage elected by and for the Executive

 

3

 



 

10. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, thirty (30) paid vacation days per year.
Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than fifteen (15) consecutive days shall
be taken at any one time without Company approval in advance.

 

11. Termination of Employment.

 

(a) Death. If the Executive dies during the Employment Period, this Agreement
and the Executive’s employment with the Company shall automatically terminate
and the Company’s obligations to the Executive’s estate and to the Executive’s
Qualified Beneficiaries shall be those set forth in Section 6(a) and 6(d)
regarding severance compensation.

 

(b) Disability. In the event that, during the term of this Agreement the
Executive shall be prevented from performing his essential functions hereunder
to the full extent required by the Company by reason of Disability (as defined
below), this Agreement and the Executive’s employment with the Company shall
automatically terminate. The Company’s obligation to the Executive under such
circumstances shall be those set forth in Section 6(a) and 6(d) regarding
severance compensation. For purposes of this Agreement, “Disability” shall mean
a physical or mental disability that prevents the performance by the Executive,
with or without reasonable accommodation, of his essential functions hereunder
for an aggregate of ninety (90) days or longer during any twelve (12)
consecutive months. The determination of the Executive’s Disability shall be
made by an independent physician who is reasonably acceptable to the Company and
the Executive (or his representative), be final and binding on the parties
hereto and be made taking into account such competent medical evidence as shall
be presented to such independent physician by the Executive and/or the Company
or by any physician or group of physicians or other competent medical experts
employed by the Executive and/or the Company to advise such independent
physician.

 

(c) Cause.

 

(1) At any time during the Employment Period, the Company may terminate this
Agreement and the Executive’s employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his material duties and responsibilities for
the Company (other than any such failure resulting from the Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days following his receipt of
such written demand; (b) the conviction of, or plea of guilty or nolo contendere
to, a felony, or (c) fraud, dishonesty or gross misconduct which is materially
and demonstratively injurious to the Company. Termination under clauses (b) or
(c) of this Section 11(c)(1) shall not be subject to cure.

 

(2) For purposes of this Section 11(c), no act, or failure to act, on the part
of the Executive shall be considered “willful” unless done, or omitted to be
done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company. Between
the time the Executive receives written demand regarding substantial
performance, as set forth in subparagraph (1) above, and prior to an actual
termination for Cause, the Executive will be entitled to appear (with counsel)
before the full Board to present information regarding his views on the Cause
event. Under no circumstances shall Executive be terminated under Section
11(c)(1)(a) before the expiration of the 30 day cure period. After such hearing,
termination for Cause must be approved by a majority vote of the full Board
(other than the Executive). For terminations pursuant to Sections 11(c)(1)(b)
and (c), the Board may suspend the Executive with full pay and benefits until a
final determination by the full Board has been made.

 

(3) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive pursuant to Section 6(a). The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.

 

4

 

 

(d) For Good Reason or a Change of Control or Without Cause.

 

(1) At any time during the term of this Agreement and subject to the conditions
set forth in Section 11(d)(2) below, the Executive may terminate this Agreement
and the Executive’s employment with the Company for “Good Reason” or on account
of a “Change of Control” (as defined in Section 11(f)). For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events without Executive’s consent: (A) the assignment to the Executive of
duties that are significantly different from, and/or that result in a
substantial diminution of, the duties that he assumed on the Effective Date
(including reporting to anyone other than solely and directly to the Board); (B)
the assignment to the Executive of a title that is different from and
subordinate to the title Executive Chairman and Chief Executive Officer of the
Company, provided, however, for the absence of doubt following a Change of
Control, should the Executive be required to serve in a diminished capacity in a
division or unit of another entity (including the acquiring entity), such event
shall constitute Good Reason regardless of the title of the Executive in such
acquiring company, division or unit; (C) material breach by the Company of this
Agreement, or (D) a required relocation of the Executive’s place of employment
(as defined in Section 3) by more than a 50 mile radius.

 

(2) The Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his intention to terminate this Agreement and his employment
with the Company for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to provide the basis for such termination for Good
Reason, and the Company shall not have eliminated the circumstances constituting
Good Reason within thirty (30) days of its receipt from the Executive of such
written notice. In the event the Executive elects to terminate this Agreement
for Good Reason in accordance with Section 11(d)(1), such election must be made
within the twenty-four (24) months following the initial existence of one or
more of the conditions constituting Good Reason as provided in Section 11(d)(1).
In the event the Executive elects to terminate this Agreement for a Change in
Control in accordance with Section 11(d)(1), such election must be made within
one hundred eighty (180) days of the occurrence of the Change of Control.

 

(3) In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason or within one hundred eighty (180) days of the
occurrence of a Change of Control, or the Company terminates this Agreement and
the Executive’s employment with the Company without Cause, the Company shall pay
or provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors) the Enhanced Separation Benefits set forth in
Sections 6(c) and 6(d); provided, that the Executive executes an agreement
releasing Company and its affiliates from any liability associated with this
Agreement (excepting any payment obligations) and such release is irrevocable at
the time the separation payment is first payable under this Section 11 and the
Executive complies with his other obligations under Sections 12 and 13 of this
Agreement. Subject to the terms hereof, one-half (1/2) of the compensation of
the Enhanced Separation Benefits payment shall be paid within thirty (30) days
of the Executive’s termination of employment (“Initial Payment”), provided that
the Executive has executed a release (excepting payment obligations) and that if
the release execution period begins in one taxable year and ends in another
taxable year, the Initial Payment shall not be made until the beginning of the
taxable year immediately following termination. The balance of the compensation
of the Enhanced Separation Benefits shall be paid in substantially equal
installments on the Company’s regular payroll dates beginning with the first
payroll date coincident with or immediately following the Initial Payment and
ending on the payroll date coincident with or immediately following the twelve
(12) month anniversary of the Initial Payment. . The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.

 

(4) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 11(d) by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 11(d) be reduced by
any compensation earned by the Executive as the result of employment by another
employer or business or by profits earned by the Executive from any other source
at any time before and after the termination date. The Company’s obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company may have against the Executive for any reason.

 

(e) Without “Good Reason” by the Executive. At any time during the term of this
Agreement, the Executive shall be entitled to terminate this Agreement and the
Executive’s employment with the Company without Good Reason and other than for a
Change of Control by providing prior written notice of at least thirty (30) days
to the Company. Upon termination by the Executive of this Agreement or the
Executive’s employment with the Company without Good Reason and other than for a
Change of Control, the Company shall have no further obligations or liability to
the Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligations set forth in
Sections 6(a). The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

 

5

 

 

(f) Change of Control. For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation
(if over time, in any consecutive twelve (12) month period), whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of more than fifty percent (50%) or more of the shares
of the outstanding Common Stock of the Company, whether by merger, consolidation
, sale or other transfer of shares of Common Stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation) for purposes of clarity the
Company expects to sell a number of shares and/or convert outstanding senior
debt to either preferred or common stock not limited to the period of this
contract to raise funds and stabilize its balance sheet and any such sales shall
not constitute a change of control for purposes of this section or Agreement,
(ii) a sale of all or substantially all of the assets of the Company or (iii)
during any period of twelve (12) consecutive months, the individuals who, at the
beginning of such period, constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the twelve (12) month
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board.

 

(g) Any termination of the Executive’s employment by the Company or by the
Executive (other than termination by reason of the Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of the
Executive.

 

12. Confidential Information.

 

(a) Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 12 shall survive the termination of the Executive’s
employment hereunder.

 

(b) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.

 

(c) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, the Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.

 

6

 

 

13. Section 409A.

 

The provisions of this Agreement are intended to comply with or are exempt from
Section 409A of the Code (“Section 409A”) and the related Treasury Regulations
and shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. The Company and the Executive agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions necessary, appropriate or desirable to avoid imposition
of any additional tax under Section 409A or income recognition prior to actual
payment to the Executive under this Agreement.

 

It is intended that any expense reimbursement made under this Agreement shall be
exempt from Section 409A. Notwithstanding the foregoing, if any expense
reimbursement made under this Agreement shall be determined to be “deferred
compensation” subject to Section 409A (“Deferred Compensation”), then (a) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (provided that this clause (b) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect) and (c) such payments shall
be made on or before the last day of the taxable year following the taxable year
in which the expense was incurred.

 

With respect to the time of payments of any amount under this Agreement that is
Deferred Compensation, references in the Agreement to “termination of
employment” and substantially similar phrases, including a termination of
employment due to the Executive’s Disability, shall mean “Separation from
Service” from the Company within the meaning of Section 409A (determined after
applying the presumptions set forth in Treasury Regulation Section
1.409A-1(h)(1)). Each installment payable hereunder shall constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b), including
Treasury Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made
within the terms of the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) is intended to meet the “short-term deferral”
rule. Each other payment is intended to be a payment upon an involuntary
termination from service and payable pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), et. seq., to the maximum extent permitted by that
regulation, with any amount that is not exempt from Code Section 409A being
subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then only that portion of the severance and benefits
payable to the Executive pursuant to this Agreement, if any, and any other
severance payments or separation benefits which may be considered Deferred
Compensation (together, the “Deferred Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following the Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. Any portion of the Deferred Separation Benefits in
excess of the Section 409A Limit otherwise due to the Executive on or within the
six (6) month period following the Executive’s termination will accrue during
such six (6) month period and will become payable in one lump sum cash payment
on the date six (6) months and one (1) day following the date of the Executive’s
termination of employment. All subsequent Deferred Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Executive dies following termination but prior to the six (6) month anniversary
of the Executive’s termination date, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of the Executive’s death and all other Deferred
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

 

For purposes of this Agreement, “Section 409A Limit” shall mean a sum equal to
(x) the amounts payable within the terms of the “short-term deferral” rule under
Treasury Regulation Section 1.409A-1(b)(4) plus (y) the amount payable as
“separation pay due to involuntary separation from service” under Treasury
Regulation Section 1.409A-1(b)(9)(iii) equal to the lesser of two (2) times: (i)
the Executive’s annualized compensation from the Company based upon his annual
rate of pay during the Executive’s taxable year preceding his taxable year when
his employment terminated, as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1); and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated.

 

7

 

 

14. Miscellaneous.

 

(a) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.

 

(b) During the term of this Agreement, the Company (i) shall indemnify and hold
harmless the Executive and his heirs and representatives to the maximum extent
provided by the laws of the State of Nevada and by Company’s bylaws and (ii)
shall cover the Executive under the Company’s directors’ and officers’ liability
insurance on the same basis as it covers other senior executive officers and
directors of the Company.

 

(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.

 

(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g., Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.

 

(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada, and each of the parties hereto irrevocably
consents to the jurisdiction and venue of the federal and state courts located
in the State of Nevada for any disputes arising out of this Agreement, or the
Executive’s employment with the Company. The prevailing party in any dispute
arising out of this Agreement shall be entitled to his or its reasonable
attorney’s fees and costs.

 

(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

 

(i) The Executive represents and warrants to the Company, that he has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which the Executive is a party.

 

(j) The Company represents and warrants to the Executive that it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.

 

[Signature page follows immediately]

 

8

 

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

  MARATHON PATENT GROUP, INC.         By:  /s/ Fred Thiel   Name: Fred Thiel  
Title: Chairman, Compensation Committee   Date Signed: 10/11/18        
EXECUTIVE         By: /s/ Merrick Okamoto   Name: Merrick Okamoto   Title:
Executive Chairman and Chief Executive Officer   Date Signed: October 10, 2018

 

9

 

